Judge Parker
dissenting: I agree that the State’s evidence was sufficient as to each of the defendants to withstand their motions for nonsuit and that these motions were properly denied. However, because I cannot see how the jury could possibly have been misled to defendants’ prejudice by the mere statement in the trial judge’s charge, which was made immediately following his summation of the State’s evidence, that defendants elected, as they had a right to do, not to offer evidence, and because I most respectfully hope that our Supreme Court will reexamine its holding in State v. Baxter, I dissent from the award of a new trial in this case.